Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 1 of 16 PAGEID #: 913




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    RANDI L. LEIBER,                             : Case No. 3:19-cv-156
                                                 :
           Plaintiff,                            :
                                                 : District Judge Thomas M. Rose
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Randi L. Leiber brings this case challenging the Social Security

Administration’s denial of her application for Supplemental Security Income. She

applied for benefits in March 2015, asserting that she could no longer work a substantial

paid job. Administrative Law Judge (ALJ) Gregory G. Kenyon concluded that she was

not eligible for benefits because she was not under a “disability” as defined in the Social

Security Act.

          The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #8), the

Commissioner’s Memorandum in Opposition (Doc. #10), and the administrative record

(Doc. #7).




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 2 of 16 PAGEID #: 914




       Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Kenyon’s non-

disability decision.

II.    Background

       Plaintiff asserts that she has been under a “disability” since July 2010. She was

forty-nine years old when she filed her application and was therefore considered a

“younger person” under Social Security Regulations. See 20 C.F.R. § 416.963(c). She

has a limited education. See id. § 416.964(b)(3).

       The evidence of record is sufficiently summarized in the ALJ’s decision (Doc. #5,

PageID #s 894-909), Plaintiff’s Statement of Errors (Doc. #8), and the Commissioner’s

Memorandum in Opposition (Doc. #10). Rather than repeat these summaries, the

pertinent evidence will be discussed when addressing the parties’ arguments.

III.   Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited

scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 1382c(a)(3)(A); see Bowen, 476 U.S. at

469-70.




                                             2
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 3 of 16 PAGEID #: 915




       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part




                                             3
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 4 of 16 PAGEID #: 916




Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Kenyon to evaluate the evidence connected to

Plaintiff’s application for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 416.920. He reached

the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    March 23, 2015.

       Step 2:      She has the severe impairments of residuals of skin cancer on her left
                    leg, alcoholic liver disease, carpal tunnel syndrome of her left wrist, a
                    history of seizures, an anxiety disorder, a bipolar disorder, and a
                    history of alcohol abuse.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … subject to the following
                    limitations: (1) frequently stooping, crouching, kneeling, and
                    crawling; (2) never climbing ladders, ropes, or scaffolds; (3) no work
                    around hazards such as unprotected heights or dangerous machinery;
                    (4) frequently using the left lower extremity for pushing, pulling, and
                    foot controls; (5) performing indoor work; (6) frequently using left
                    upper extremity for handling and fingering; (7) no driving of
                    automotive equipment; (8) performing unskilled, simple, repetitive
                    tasks; (9) occasional superficial contact with coworkers and
                    supervisors (superficial contact is defined as retaining the ability to
                    receive simple instructions, ask simple questions, and receive
                    performance appraisals, but lacking the ability to engage in more
                    complex social interactions such as persuading other people or
                    rendering advice); (10) no public contact; (11) no fast-paced
                    production work or strict production quotas; and, (12) limited to


                                              4
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 5 of 16 PAGEID #: 917




                      performing jobs which involve very little, if any, change in the job
                      duties or the work routine from one day to the next.”

        Step 4:       She has no past relevant work.

        Step 5:       She could perform a significant number of jobs that exist in the
                      national economy.

(Doc. #7, PageID #s 53-69). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 68.

V.      Discussion

        Plaintiff contends that the ALJ erred in his assessment of Dr. Firmin’s opinion and

erred in denying her request to submit interrogatories to Dr. Schulz. The Commissioner

maintains that substantial evidence supports the ALJ’s decision.

        A.      Dr. Firmin’s Opinion

        Michael W. Firmin, Ph.D., evaluated Plaintiff in October 2015 and provided both

a narrative report and a mental functional capacity assessment.2 In the latter, he indicated

that Plaintiff was moderately limited in her ability to understand, remember, and carry

out detailed instructions; maintain attention and concentration for extended periods;

perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances; work in coordination with or proximity to others without being

distracted by them; complete a normal workday and workweek without interruptions

from psychologically-based symptoms and to perform at a consistent pace without an




2
  As the ALJ accurately observed, Dr. Firmin’s narrative report is “largely illegible.” (Doc. #&, PageID
#57). The ALJ accordingly assigned it “little weight.” Plaintiff does not argue that the ALJ erred in
finding it “largely illegible.”


                                                    5
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 6 of 16 PAGEID #: 918




unreasonable number and length of periods; interact appropriately with the general

public; maintain socially appropriate behavior and to adhere to basic standards of

neatness and cleanliness; and travel in unfamiliar places or use public transportation.

(Doc. #7, PageID #582). Dr. Firmin indicated that Plaintiff was not significantly limited

in the remaining functional areas. Id.

       The ALJ found that Dr. Firmin’s opinions—that Plaintiff had moderate limitations

as the result of her bipolar disorder, anxiety disorder, and alcohol dependence—were

consistent with the record and “fully accommodated in the mental residual functional

capacity discussed below. Id. at 58.

       Plaintiff asserts that Dr. Firmin’s opined limitations were not “fully

accommodated” by the ALJ’s hypothetical question to the vocational expert. (Doc. #8,

PageID #s 886-88). She points to the expert’s testimony at the supplemental hearing

where, in response to Plaintiff’s counsel’s questions, the vocational expert testified that

when she responded to the ALJ’s hypothetical questions she assumed the ability to

maintain attention and concentration and to maintain a schedule were intact. Moreover,

Plaintiff asserts that “[f]urther questioning [of the vocational expert] revealed that the

residual functional capacity did not address [Plaintiff’s] limited ability to complete a

normal workday or workweek, or her limited ability to complete simple tasks.” Id. at 888

(citation omitted).

       Although there are some small differences between the ALJ’s residual functional

capacity assessment and Dr. Firmin’s opinion, Plaintiff’s argument nevertheless lacks




                                              6
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 7 of 16 PAGEID #: 919




merit. The ALJ reasonably interpreted Dr. Firmin’s opinion given that the only legible

portion of his opinions consists of checkmarks with no explanation.

       Plaintiff appears to overlook that Dr. Firmin also opined that she was not

significantly limited in several areas. For example, although he found that she was

moderately limited in her ability to understand, remember, and carry out detailed

instructions, he found that she was not significantly limited in her ability to understand,

remember, and carry out simple instructions. (Doc. #7, PageID #582). Thus, the ALJ’s

conclusion that Plaintiff is limited to simple tasks fully accommodated Dr. Firmin’s

opinion.

       The record-reviewing psychologists’ opinions support the ALJ’s findings as there

are significant similarities between Dr. Firmin’s opinions and theirs. For example, the

record-reviewing psychologists opined that Plaintiff had moderate limitations in her

ability to maintain attention and concentration for extended periods and to complete a

normal workday or workweek without interruptions from psychologically-based

symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. Id. at 261. But the record-reviewing psychologists also provided

additional explanations. They opined that, despite her limitations, Plaintiff retained the

ability to perform simple, routine tasks without high production quotas. Id.

       The ALJ reasonably found that Dr. Firmin’s opinions were consistent with the

record and, to accommodate Plaintiff’s moderate limitations, included restrictions in his

hypothetical/residual functional capacity assessment—to unskilled, simple, repetitive

tasks, no fast-paced production-oriented work or strict production quotas.


                                              7
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 8 of 16 PAGEID #: 920




       B.     Interrogatory Requests

       Plaintiff asserts that the ALJ erred in denying her request to submit interrogatories

to examining psychologist George O. Schulz, Ph.D. Dr. Schulz examined Plaintiff in

September 2015 and diagnosed panic disorder, unspecified depressive disorder,

unspecified alcohol-related disorder, and borderline intellectual functioning. Id. Dr.

Schulz opined that Plaintiff “is capable of making her own choices concerning mental

health treatment and medical care” and that her “judgment appears sufficient to make her

own life decisions regarding managing funds and accessing basic resources.” Id. at 842.

Additionally, “She is expected to be able to understand and apply instructions in the work

setting within the borderline range of intellectual functioning.” Id. at 842-43. Plaintiff

“is mentally capable of completing routine or repetitive ADL tasks both at home and in

the community or on a job setting. However, … she is likely to experience some

objective performance concerns by employers.” Id. She is likely to have some

difficulties in responding to coworkers and supervisors in a work setting. Id. at 843. Dr.

Schulz opined that she “is likely to have difficulty responding appropriately to work

pressure.” Id.

       ALJ Kenyon assigned Dr. Schulz’s evaluation “moderate weight.” Id. at 57. The

ALJ found that Dr. Schulz’s opinions—that Plaintiff might experience some deficits in

attention, concentration, persistence, and pace; social functioning; and stress tolerance—

were consistent with treatment records and, accordingly, added appropriate limitations to

his residual functional capacity assessment.




                                               8
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 9 of 16 PAGEID #: 921




       Plaintiff asserts that Dr. Schulz’s opinions are ambiguous and not quantifiable—

specifically, his opinion concerning work pressures. (Doc. #8, PageID #s 884-85). In

March 2018, Plaintiff requested that the ALJ submit interrogatories to Dr. Schulz. The

ALJ denied the request and, in April 2018, Plaintiff asked the ALJ to subpoena Dr.

Schulz for cross-examination at the supplemental hearing. (Doc.# 7, PageID #164). The

ALJ denied that request as well. Five months later, at the supplemental hearing, when the

ALJ asked about the requested interrogatories, Plaintiff’s counsel responded that they

“may be rendered moot if there’s going to be a consultative examination depending on

what he does or doesn’t do.” Id. at 134. Plaintiff’s counsel did not set forth any other

reasons for sending interrogatories to Dr. Schulz. However, he did explain that another

examination was necessary because it had been almost three years since the Dr. Schulz’s

consultative exam and as such, “there is no good evaluation of her mental status currently

or for the past three years.” Id.

       ALJ Kenyon, in his decision, denied Plaintiff’s request for another consultative

examination because “[m]ental health records … do not show there has been any material

deterioration in the claimant’s level of mental functioning since … the date of Dr.

Schulz’s examination.” Id. at 57. Plaintiff mistakenly asserts that the ALJ denied her

requests for interrogatories based on the lack of deterioration of her mental health. This

is not so. The ALJ did not specifically respond to Plaintiff’s request that interrogatories

be sent Dr. Schulz.




                                             9
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 10 of 16 PAGEID #: 922




       Plaintiff argues the ALJ erred in refusing to submit interrogatories to Dr. Schulz.

She asserts that, without interrogatory responses, the ALJ could not definitively account

for Dr. Schulz’s opined limitations. (Doc. #8, PageID #s 884-85). Although not

explicitly stated in these terms, the crux of Plaintiff’s argument seems to be that the

ALJ’s refusal to send interrogatories violated her right to due process.

       “Due process requires that a social security hearing be ‘full and fair.’” Flatford v.

Chater, 93 F.3d 1296, 1305 (6th Cir. 1996) (quoting Richardson v. Perales, 402 U.S.

389, 401-02, 91 S.Ct. 1420, 1427, (1971)). To be full and fair, “[a] claimant must have

the opportunity to present all of his evidence and to confront the evidence against him.”

Id. at 1307. But a social security claimant does not have an absolute right to cross-

examination. Id. Instead, “due process required that social security claimant have the

opportunity to cross-examine a reporting physician where reasonably necessary …” to

fully and fairly develop the record. Id. at 1307.

       Similarly to cross-examination, interrogatories “provide a meaningful opportunity

for a disability claimant to confront evidence he believes to be adverse to his claim.” Id.

at 1306. ALJs may send interrogatories upon their own initiative or at the claimant’s

request. Bowie v. Comm’r of Soc. Sec., 539 F.3d 395, 397 (6th Cir.2008); The Hearings,

Appeals and Litigation Law Manual (HALLEX) I-2-5-42. The decision to submit

interrogatories generally falls within the discretion of the ALJ. See Coleman v. Berryhill,

376 F.Supp.3d 799, 805 (M.D. Tenn. March 22, 2019); Harriman v. Comm’r of Soc. Sec.,

2:16cv514, 2017 WL 4250072, *5 (S.D. Ohio Sept. 26, 2017) (Marbley, C.J.).




                                             10
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 11 of 16 PAGEID #: 923




       Plaintiff asserts that interrogatories were reasonably necessary to fairly and fully

develop the record because Dr. Schulz’s opinions were ambiguous and not quantifiable.

In support of this, she points to testimony from the vocational expert. According to

Plaintiff, “It was not until the level of stress was quantified that the vocational expert was

able to properly answer the hypothetical question.” (Doc. #8, PageID #883). Plaintiff

refers to the following discussion with the vocational expert:

              Q Okay.… all jobs involve some degree of work stress, either
              the stress in getting up and getting to work, doing the work,
              doing it right even at the simple/unskilled level?

              A Stress is something that people perceive personally, I don’t
              know if I could answer that for you.

              Q Okay. If an individual has, 15 percent of the day, problems
              in coping with the stress of either getting up and getting to work
              or completing the tasks accurately/adequately for employment,
              does that allow competitive employment?

              A I guess, counsel, the question would be is how does that 15
              percent translate vocationally? I mean, would they be off task
              or –

              Q Yeah, 15 percent of the time they’re off task or complete the
              task incorrectly.

              A Okay. In that case, with that understanding, I believe that to be work-
              preclusive as well.

(Doc. #7, PageID #s 163-64). But this exchange does not support Plaintiff’s argument.

The Commissioner correctly points out that the vocational expert did not actually testify

about Dr. Schulz’s opinion “likely because he was not actually questioned about Dr.

Schulz’s opinion….” (Doc. #10, PageID #903). Instead, Plaintiff’s counsel asked him

about stress in work generally. To the extent Plaintiff’s counsel sought the vocational


                                             11
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 12 of 16 PAGEID #: 924




expert’s analysis of Dr. Schulz’s opinion, vocational experts are not responsible for

evaluating medical evidence or determining an individual’s residual functional capacity.

See HALLEX I-2-5-48 (“20 C.F.R. § 416.946(c).

       Notably, two state agency psychologists reviewed and interpreted Dr. Schulz’s

opinion. Neither indicated that it was ambiguous. Instead, both assigned it “other

weight” because Dr. Schulz relied heavily on Plaintiff’s statements and “her statements

can be inconsistent.” (Doc.#7, PageID #s 257, 275).

       Plaintiff asserts that the present case is analogous to Harriman v. Comm’r of Soc.

Sec., 2:16cv514, 2017 WL 2821704 (S.D. Ohio June 30, 2017) (Jolson, M.J.) Report and

Recommendation adopted 2017 WL 4250072 (S.D. Ohio Sept. 26, 2017) (Marbley, D.J.).

In that case, the ALJ referred Plaintiff for a consultative exam after the hearing. When

the medical source statement was completed, the plaintiff requested that the ALJ send

interrogatories or a subpoena to the examining consultant. The ALJ denied the plaintiff’s

request because he found that the interrogatories submitted by Plaintiff were not in

compliance with HALLEX. The court found that the ALJ’s denial was based on a factual

misunderstanding and ALJ error. The court pointed out that the ALJ relied heavily on the

physician’s opinion and was the only examining physician’s opinion that the ALJ did not

discredit. The court concluded that the plaintiff’s proposed post-hearing interrogatories

were reasonably necessary to fully and fairly develop the record.

       The present case is distinguishable from Harriman. In Harriman, the plaintiff was

examined after the hearing. By comparison, Dr. Schulz examined Plaintiff almost three

years before the supplemental hearing (two years before the first hearing). As the court


                                            12
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 13 of 16 PAGEID #: 925




recognized in Harriman, a claimant’s opportunity to cross-examine a reporting physician

is “particular[ly] pertinent when the reporting physician’s examination is conducted post-

hearing, because ‘when evidence is gathered post-hearing at the initiation of the [ALJ] a

heightened danger exists that the claimant may not have the opportunity to cross-examine

the physician if needed.” Harriman, No. 2:16-CV-00514, 2017 WL 4250072, at *5

(quoting Flatford, 93 F.3d at 1307).

       Further, the plaintiff in Harriman requested that interrogatories be sent upon

receiving the medical source statement. In the present case, Plaintiff did not request the

interrogatories be submitted until two and a half years after the examination. Given the

significant length of time, it is not likely that Dr. Schulz would be able to recall Plaintiff’s

examination. Further, while the ALJ in Harriman relied heavily on the examiner’s

opinion, ALJ Kenyon assigned Dr. Schulz “moderate weight.”

       Plaintiff also takes issue with the ALJ’s evaluation of Dr. Schulz’s opinion.

Plaintiff contends that, without interrogatory responses, the ALJ could not have found it

consistent with other evidence or account for Dr. Schulz’s opinions. Plaintiff insists that

the ALJ failed to explain how he calculated the severity of Dr. Schulz’s opinions or how

those limitations translated into the those set forth in the residual functional capacity.

(Doc. #8, PageID #885). Plaintiff’s argument lacks merit. The ALJ—albeit later in his

decision—discusses how he assessed the evidence and accounted for Plaintiff’s

limitations. For instance, at Step Three, the ALJ considered Dr. Schulz’s opinion when

he determined that Plaintiff’s ability to concentrate, persist, or maintain pace is

moderately limited:


                                              13
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 14 of 16 PAGEID #: 926




              When interviewed by Dr. Schulz, the claimant reported
              difficulties with focusing as a basis for her inability to work.
              Fund of knowledge[,] [a]bility to abstract[,]… [and]
              [i]ntellectual functioning was estimated in the borderline
              range. She does not know the amount of time she can pay
              attention; she does not follow written or spoken instructions
              well. Her hobbies and interests include reading magazines,
              books, or newspapers, listening to the radio, and watching
              television. All of these activities require some degree of
              concentration. In the opinion of Dr. Schulz, the claimant is
              able to make important decisions about her future and live
              independently. Dr. Schulz found that the claimant has the
              capacity to complete routine or repetitive tasks.

(Doc. #7, PageID #60) (internal citations omitted). And the ALJ also considered the

opinions of examining consultant Dr. Firman and record-reviewing psychologists

Dr.Murry-Hoffman and Dr. Tangeman:

              According to Dr. Firmin, Dr. Murry-Hoffman, and Dr.
              Tangeman, the claimant’s ability to maintain concentration and
              attention for extended periods, to work in coordination with or
              in proximity to others without being distracted, to carry out
              detailed instructions and to work a normal workday without
              interruptions from her mental health conditions are
              “moderately” limited. However, they also concluded that the
              claimant is capable of sustaining simple, rote tasks without
              high production quotas.
Id. Thus, the ALJ concluded, “In view of the claimant’s history of alcohol use and

seizures as well as her mental health symptoms, it appears reasonable to find she might

possibly become preoccupied or experience some degree of difficulty sustaining

concentration, especially in stressful situations.” Id. This shows that how the ALJ

considered Dr. Schulz’s opinions in conjunction with the other relevant evidence.

       Later in his decision, the ALJ also provides some additional explanation for how

this translates to limitations in his assessment of her residual functional capacity. For


                                             14
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 15 of 16 PAGEID #: 927




example, he found, “Symptoms of anxiety and bipolar disorder are likely to hinder her

ability to attend for long periods and carry out detailed instructions. Therefore, she

should not be expected to work in settings requiring fast-paced production or strict

production quotas. She is limited to performing jobs which involve very little, if any,

change in the job duties or the work routine from one day to the next to account for the

possibility that stress may exacerbate her mental health symptoms or trigger alcohol

abuse.” Id. at 65.

       Plaintiff has failed to show that her proposed interrogatories were reasonably

necessary to develop a fair and full record. Accordingly, the ALJ did not abuse his

discretion in denying Plaintiff’s requests to submit interrogatories to Dr. Schulz.

                     IT IS THEREFORE RECOMMENDED THAT:

       1.       The ALJ’s non-disability decision be affirmed; and

       2.       The case be terminated on the Court’s docket.

June 25, 2020                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                             15
Case: 3:19-cv-00156-TMR-SLO Doc #: 11 Filed: 06/25/20 Page: 16 of 16 PAGEID #: 928




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            16
